Citation Nr: 1612519	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  08-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 2003, for the award of service connection for residuals of cold injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a hearing loss disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of sunburn.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, including posttraumatic stress disorder.   

5.  Entitlement to service connection for a psychiatric disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for degenerative joint disease.

9.  Entitlement to a 30 percent rating for cold injury residuals of the left foot prior to January 22, 2013.

10.  Entitlement to a 30 percent rating for cold injury residuals of the right foot prior to January 22, 2013.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 22, 2013.  

12.  Entitlement to Dependents' Educational Assistance (DEA) prior to January 22, 2013.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to January 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  On the April 2008 Form 9 for the service connection claims and applications to reopen, the Veteran requested a Board hearing at a local VA office.  In May 2009, the Veteran, through his representative, withdrew that request.   

New evidence, specifically VA treatment records, was associated with the record after the applications to reopen the claims of service connection for a hearing loss disability and residuals of sunburn were last decided by the RO.  This evidence is not pertinent to either issue, however.  As such, there is no prejudice in deciding either issue at this time.  38 C.F.R. §§ 19.37, 20.1304.

The Board has characterized the issues as above after careful consideration of the evidence of file along with the procedural history of this appeal.  In this regard, the increased rating claims are limited based on the attorney's contentions that the disabilities warrant a 30 percent rating (the highest schedular rating) earlier than previously granted.  After review, the Board does not find that the question of entitlement to a rating in excess of 30 percent beginning January 22, 2013, such as on an extra-schedular basis, is in appellate status.  In this regard, the Board notes that this is also the way that RO characterized this issue.  As to an earlier effective date claim, the Board does not find (not has it been adjudicated) that there is an outstanding claim based on a contention of clear and unmistakable error (CUE).  See generally 38 C.F.R. § 3.105.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.

The claims of service connection for tinnitus, degenerative joint disease, cervical spine disability, and psychiatric disability are addressed in the REMAND that follows the ORDER below.  



FINDINGS OF FACT

1.  The Veteran's request to reopen the claim for service connection for residuals of cold injury was received on April 28, 2003; there was no pending claim prior to that date.

2.  Board decisions in April 1991, February 2004, and December 2004 denied service connection for a hearing loss disability, a psychiatric disability, and residuals of sunburn respectively; this Board decisions have not been vacated and remain final.

3.  Regarding the hearing loss disability, the evidence added to the record subsequent to the April 1991 decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a hearing loss disability.

4.  Regarding the psychiatric disability, the evidence added to the record subsequent to the February 2004 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability.

5.  Regarding the residuals of sunburn, the evidence added to the record subsequent to the December 2004 decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of sunburn.

6.  As of January 23, 2007, the cold injury residuals include pain, nail abnormalities, and color changes in each foot; prior to January 23, 2007, the cold injury residuals do not include X-ray abnormality, hyperhidrosis, locally impaired sensation, color changes, or tissue loss.  

7.  The residuals of cold injury did not render the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience at any time prior to January 22, 2013.  

8.  Prior to January 22, 2013, the Veteran was not in receipt of a permanent total service-connected disability, and as such, there is not a basis for DEA benefits prior to this date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 28, 2003, for the award of service connection for residuals of cold injury have not been met.  38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. § 3.400 (2015).

2.  The April 1991, February 2004, and December 2004 Board decision are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).
3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of sunburn.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for a 30 percent rating for cold injury residuals of the left foot are met effective January 23, 2007; prior to January 22, 2007, the criteria are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).  

7.  The criteria for a 30 percent rating for cold injury residuals of the right foot are met effective January 23, 2007; prior to January 22, 2007, the criteria are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).  

8.  The criteria for a total rating prior to January 23, 2013, based on individual unemployability due to cold injury residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  
 
9.  The criteria for DEA benefits prior to January 23, 2013, have not met.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  VAOPGCPREC 6-2014. 

Regarding the applications to reopen the claims of service connection for a hearing loss disability and residuals of sunburn, the Veteran was provided notice in letters issued in October 2006 and May 2007, prior to the initial adjudication of the applications to reopen.  The letters provided the Veteran notice of the technical meanings of "new" and "material" and how to reopen a claim in general.  The May 2007 letter provided the Veteran notice of how to establish a claim for service connection.  The appellant was informed of the specific evidence needed to reopen and grant each claim in the November 2007 decision.  The matter was subsequently adjudicated in a statement of the case. 

The Veteran has been represented by an attorney throughout the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided prior to the initial adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  Moreover, the appellant has not alleged prejudice by any failure of VA in its duties to notify and assist.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Regarding the claims for increased rating, as well as TDIU, and DEA prior to January 22, 2013, these issues stem from an initial grant of service connection for residuals of cold injury to the feet.  The record indicates that the Veteran was provided proper notice for the original claim of service connection, including notice of the regulations pertaining to the assignment of effective dates and disability ratings in March 2006.  

In January 2013, the Veteran was provided notice for the claims for increased rating, to include based on unemployability.  Following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the claim for increased rating.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims for increased rating would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  VA requested records from the Social Security Administration (SSA) and was informed that there were no available records.  See November 2013 SSA letter.  VA informed the Veteran of the unavailability of these records in February 2015.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the residuals of cold injury in 2008 and 2013.  The records reveal all findings necessary to rate the disabilities, notably in the period prior to January 22, 2013.  The Board finds the examinations are adequate depictions of each disability when compared to the VA treatment records.  In this regard, the Board notes that there is no specific allegation of testing or evaluation that was not performed or incorrectly performed at the 2008 examination.  

Accordingly, the Board will address the merits of the appellant's appeal.

II. Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Earlier Effective Date

A.  Legal Criteria

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).



B.  Analysis

The Veteran first filed a claim of entitlement to service connection for cold injury residuals in June 1989.  That claim was denied by the Board in an April 1991 rating decision.  The Veteran did not appeal the decision or file a motion for reconsideration.  The April 1991 Board decision is final.   

On October 9, 2002, the Board received a statement from the Veteran reporting disagreement with a July 2002 statement of the case, which denied claims of service connection for anxiety, urethral laceration with residual stricture, and residuals of sunburn and an application to reopen a claim of service connection for residuals of automobile accident, including head injury, pelvic fracture, and leg fracture.  In the statement, the Veteran noted that his "record should reflect" "complaints about" his feet, which were reportedly frostbit during service.  He provided information about the reported episodes of frostbite during service.  

On April 28, 2003, the Veteran testified before the Board.  The hearing transcript reports that the Veteran wanted to file an application to reopen the claim of service connection for residuals of cold injury.  The transcript indicates that the Veteran believed the issue was on appeal.  

Service connection for cold injury residuals was granted in a September 2010 rating decision.  The effective date was ultimately established as April 28, 2003, the date of the hearing before the Board.  See October 2012 rating decision.  

The Board has reviewed the evidence dated prior to April 28, 2003, but finds no evidence that could be interpreted as a pending claim.  Although the record includes VA treatment records and statements from the Veteran dated between the issuance of the April 1991 Board decision and April 28, 2003, the records do not reveal any intent to file a claim and thus cannot be interpreted as a pending claim.  The Board finds the same is true for the October 2002 statement.  Although the Veteran referenced the in-service frostbite, the statement does not suggest a desire to file a claim for benefits or indicate a belief that the residuals of frostbite were on appeal.  The Board finds the absence of such language, in conjunction with the fact that the statement was addressed to the Board in response to a Statement of the Case pertaining to distinct issues that were on appeal, is probative evidence that the Veteran did not intend the statement as an informal claim for benefits for residuals of cold injury.  This determination is consistent with the Board's determinations in in February 2004 and July 2008 that the application to reopen was filed in April 2003.  

In sum, the Board finds the earliest possible effective date for the award of service connection is the currently assigned effective date of April 28, 2003.  



IV.   Applications to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

Claims of entitlement to service connection for a hearing loss disability, a psychiatric disability, and residuals of sunburn were denied in an April 1991 Board decision, a February 2004 Board decision, and a December 2004 Board decision respectively.  The Veteran was notified of each decision.  These decisions have not been vacated and remain final regarding the claims the Veteran is now seeking to reopen.

The April 1991 Board decision denied service connection for a hearing loss disability because the record did not include probative evidence of a link between the hearing loss disability and service.  Evidence considered at the time of the April 1991 Board decision included audiometric findings indicating hearing loss, as defined by VA, and histories from the Veteran that his hearing loss began during service and that he had ear drainage and ear injury during service, including injury from Howitzers firing nearby and/or from hitting a Howitzer.  The medical evidence added to the record after the April 1991 decision includes VA treatment and examination records, private treatment records, and statements and testimony from the Veteran.  The evidence added to the record does not include any new evidence suggesting a link between the hearing loss disability and service.  In this regard, the Board notes that the record contains no medical finding of such a link, and the Veteran's histories are cumulative of the previously considered histories regarding his hearing loss.  The evidence submitted since the expiration of the appeal period is cumulative of the evidence previously of record or it does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim for service connection.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Reopening of the claim for service connection for a hearing loss disability is not warranted.  

The February 2004 Board decision denied service connection for a psychiatric disability because the record did not suggest a link between a diagnosed psychiatric disorder and service.  The evidence added to the record includes a February 2006 diagnosis of posttraumatic stress disorder based on the Veteran's history of combat in Vietnam and Okinawa.  This evidence, which is presumed credible for the purposes of determining whether new and material evidence has been submitted, is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a link between a psychiatric disability and service.  Accordingly, reopening of the claim is in order. 

The December 2004 Board decision denied service connection for residuals of sunburn because the record did not include probative evidence of a residual of in-service sunburn or sun exposure.  Evidence considered at the time of the December 2004 Board decision included competent evidence of in-service sunburn and the Veteran's histories of symptoms that he attributed to the in-service sunburn.  The medical evidence added to the record after the December 2004 decision includes VA treatment and examination records, private treatment records, and statements and testimony from the Veteran.  The evidence added to the record does not include any new evidence suggesting residual of in-service sunburn.  In this regard, the Board notes that the record contains no medical finding of a residual and the Veteran's histories are cumulative of the previously considered histories.  The evidence submitted since the expiration of the appeal period is cumulative of the evidence previously of record or it does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim for service connection.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Reopening of the claim for service connection for residuals of sunburn is not warranted.  


V.  Increased Ratings

A.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Cold injury residuals are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  A 20 percent is assigned for cold injury manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, sub-articular punched out lesions, or osteoarthritis).  A maximum 30 percent rating is assigned for cold injury manifested by arthralgia or other pain, numbness, or cold sensitivity plus 2 or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punch out lesions, or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes and complications at the site of a cold injury scar or peripheral neuropathy should be evaluated separately.  Note (1) to Diagnostic Code 7122 also provides that other disabilities that have been diagnosed as the residual effects of cold injuries, such as Raynaud's phenomenon, muscle atrophy, etc., should be evaluated separately unless they are used to support an evaluation under Diagnostic Code 7122.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1) (2015).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

B.  Factual Background 

The Board has reviewed all evidence of record pertaining to the history of the cold injuries.  The Board has found nothing in the historical record which would lead to the conclusion that further development is warranted.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

VA treatment records indicate that the Veteran has been diagnosed with multiple conditions affecting the lower extremities, including peripheral vascular disease; alcohol-related neuropathy; degenerative joint disease of the feet, knees, and ankles; and residuals of cold injury.  The peripheral vascular disease has been attributed to smoking, the neuropathy has been attributed to alcohol use, and the degenerative joint disease has been identified as distinct from the cold injury.  See May 2001, February 2007, October 2009, and March 2011 VA treatment records.  Regarding the peripheral vascular disease, the records reveal that it is "severe" and manifested by diminished circulation, "life-limiting" claudication, impairment of pulses, hair loss, and pain.  See, e.g., October 2005, November 2006, and February 2007 VA treatment records.  The records also reveal the Veteran's use of a wheelchair, and a July 2009 VA treatment record indicates that the "medical necessity" for the wheelchair use was the arthritis.  

A September 2008 VA examination record reveals the Veteran's history of pain, burning, tingling, weakness, swelling, color changes, cold feeling, sensitivity to cold exposure, misshapen toenails, arthritis, numbness, and hyperhidrosis.  He reported that the symptoms made it hard to stand or work on concrete.  There was no history of skin cancer, tissue loss, breakdown, ulceration of frostbite scars, or associated sleep disturbance.  Examination revealed that the Veteran walked with a slight antalgic limp.  Posture and tandem walking were normal.  The skin was reddish-purple, and there was minimal, non-pitting edema.  The feet were warm and dry with smooth texture and no atrophy or ulceration.  There was no hair growth.  There was evidence of fungal infection.  Reflexes were normal, and there was no weakness or atrophy.  Sensory testing revealed hypersensitivity throughout the feet.  There was no joint deformity or swelling, and ligament strength was normal.  There was no pes planus or callus.  There was reduced motion and pain on manipulation of the joints.  Peripheral pulses were not palpable, and there was evidence of vascular insufficiency.  

The examiner diagnosed peripheral vascular/artery disease, peripheral neuropathy, onychomycosis/tinea pedis, arthritis, and mild to moderate, superficial cold injury.  The examiner noted that the determination of the residuals of cold injury was "complicated by [the] presence of severe artery/vascular disease due to other factors."  The examiner found it would be impossible to separate any residual effects of cold injury from the symptoms of the peripheral vascular disease because the disorders result in the same symptoms.  The examiner noted that although there was only limited research into delayed effects of cold injury, the examiner expected some component of the peripheral neuropathy, cold feet, and cold sensitivity were contributed to by cold injury.  However, the examiner found the length of time between the reported cold injury and onset of pain in the feet indicated that the foot pain was not due to cold injury. 

Regarding the peripheral vascular/artery disease, the examiner determined it was not caused by or a result of the cold injury.  The examiner explained that the applicable risk factors were heavy cigarette smoking since age 14, systemic hypertension, and hyperlipidemia.  The examiner found the peripheral vascular/artery disease was responsible for the "majority" of the Veteran's symptoms of pain, cold feet, cold sensitivity, disturbance of nail growth, changes in skin color, and lack of pulses.  Regarding the peripheral neuropathy, the examiner found it was primarily due to and caused by 40 years of excessive alcohol use.  The examiner could not state whether cold injury contributed to its development without mere speculation.  Regarding the onychomycosis, the examiner noted that onychomycosis/tinea pedis was a common finding in Veterans and a "presumptive' condition associated with cold injury."  Regarding the osteoarthritis, the examiner indicated that it would be "only speculative as to whether cold injury contributed" to the arthritis.  However, the examiner found that if the arthritis in the feet were due to cold injury, it would be expected to affect all the toes and not just the first toe.  

A January 2013 VA examination record reveals the Veteran's history of arthralgia, cold sensitivity, color changes, numbness, pins and needles in the feet to midcalf, locally impaired sensation, and nail abnormality.  The Veteran reported that he could walk approximately 10 yards and stand approximately 10 minutes before his feet "really start" hurting.  He was able to wear shoes and socks and to drive, though he had some difficulty feeling and pushing the pedals.  He reported use of two canes to walk until he is able to find a wheelchair or motorized scooter to do his shopping.  He was able to take care of his activities of daily living and reported no difficulty doing his shopping or business once seated in a scooter or wheelchair.  He reported that he would have more difficulty now running some of the equipment in his previous job and doing "a lot" of walking or standing.  He was "fully capable" of performing sedentary tasks and work.  The examiner found the Veteran was not unemployable.  The examiner explained that the Veteran was able to perform sedentary work and that he would have "difficulty" with jobs requiring standing more than 10 minutes or walking more than 10 yards.  

Examination revealed evidence of vascular insufficiency, notably edema, hair loss, and dermatitis, onychomycosis, and hypersensitivity of the foot.  The examiner noted that the Veteran's foot condition was complicated by nonservice-connected peripheral vascular disease.  The examiner indicated that the peripheral vascular disease altered the Veteran's peripheral pulses, foot temperature, hair growth, and skin color and resulted in foot pain and edema.  The examiner found it would be impossible to separate out the cause of each foot symptom without reverting to speculation.  The examiner further found the cold injury did not result in functioning so diminished that amputation with prosthesis would equally serve the Veteran.  

C.  Analysis:  Rating for Cold Injury Residuals

Upon consideration of the evidence, the Board finds 30 percent ratings are warranted for each foot as of January 23, 2007, the date on which the Veteran is first noted to have two of the required manifestations, namely nail changes and color changes.  Although the record includes findings that these symptoms are due to peripheral vascular disease, the 2008 and 2013 VA examiner indicated that the nail changes and color changes could also be due, in part, to the cold injury.  In this regard, the Board notes that the 2008 VA examiner's determination that the "majority" of the Veteran's symptoms of disturbance of nail growth and changes in skin color were due to peripheral vascular disease indicates that some is due to another condition, possibly including cold injury.  Resolving all doubt in favor of the Veteran, the Board finds a 30 percent rating is warranted as of January 23, 2007.  

A 30 percent rating is not warranted prior to January 23, 2007.  Prior to that time, the only symptom possibly attributable to the cold injuries are nail changes.  In this regard, the Board notes that VA treatment records dated prior to January 23, 2007, reveal no findings of color change or hyperhidrosis.  The records also reveal findings of normal neurological evaluation in January 2003 and intact sensation in March and September 2005 and October 2005.  There are findings of diminished sensation in January, September, and November 2006 and January 2007, but the records indicate that the sensory impairment was not "localized" to the cold injury site, however.  As noted above, a 30 percent rating requires "locally impaired sensation."  One January 2007 VA treatment record specifies that the impairment of sensation is in the thigh, and another January 2007 VA treatment record indicates that the Veteran denied paresthesias or dysesthesias in the feet.  The January 2005 and September and November 2006 records indicate that the impairment was in the "legs," and a January 2005 treatment record indicates that the diminished sensation was associated with the back disability.  The Board finds these records do not show "local" impairment of sensation because the service-connected cold injuries affect the feet.  

The record does show the presence of arthritis in the feet prior to January 23, 2007.  However, the 2008 VA examiner provided a probative opinion (i.e. an opinion supported by rationale) that the arthritis is not related to the cold injury residuals.  This finding is consistent with a February 2007 finding that the arthritis is not secondary to cold injury, and there is no contrary medical evidence.  Thus, the Board finds the presence of arthritis does not warrant a higher rating prior to January 23, 2007.  In sum, the Board finds a 30 percent rating is warranted for each foot as of January 23, 2007, but no earlier.

As discussed above, there are only disabilities that effect the lower extremities, to include peripheral neuropathy.  After considering the evidence of record that involves a complex medical history, the Board finds that the evidence weighs against a finding that there these additional disabilities, to include the peripheral neuropathy, are complications of the service-connected disability.  As such, separate ratings are not for application.  In this regard, the Board considered whether these disabilities are complications under the notes provided after DC 7122.  In appellate status there are not currently claims for secondary service-connection for include the peripheral neuropathy and, for this reason, does not address whether there are secondary disabilities are the criteria put forth in 38 C.F.R. § 3.310.

The Board has also considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the service-connected diabetes are contemplated by the schedular criteria.  That is, the pain, numbness, and lack of sensation, and color changes are explicitly contemplated by the rating schedule, and considering the evidence of record the service-connected disability is manifested by symptoms and a disability picture adequately considered by the rating schedule.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

D.  Analysis:  TDIU 

With regard to entitlement to a total disability rating based on individual unemployability, the Veteran meets the schedular criteria as of January 23, 2007.  Upon consideration of the evidence, the Board finds referral for extraschedular consideration is not warranted based on any period prior to January 23, 2007, and a total disability rating is not warranted based on any period from January 23, 2007.  Although the record suggests functional impairment due to the service-connected cold injury residuals during this period, the evidence does not suggest that the cold injury residuals rendered the Veteran unable to obtain or maintain substantially gainful employment at any time prior to January 22, 2013.
 
The 2013 VA examiner determined that the cold injury residuals did not make the Veteran unemployable.  There is no contrary medical evidence of unemployability due to the cold injury residuals, and the Board notes that although the Veteran reported he would have "more difficulty" performing his previous occupation during the 2013 VA examination, he did not report that he would be unable to perform the position.  The Board notes that the Veteran has reported occupational impairment due to pain and symptoms in the feet and lower extremities.  The medical record indicates that the "majority" of the Veteran's symptoms are due to his peripheral vascular disease, which is associated with claudication.  
 
In the absence of medical findings of unemployability or objective evidence of unemployability prior to January 23, 2013, and based on the probative evidence that the majority of the reported symptoms resulting in occupational impierment is due to a nonservice-connected disability, the Board finds total rating based on unemployability is not warranted prior to January 23, 2013.

That is, prior January 23, 2013, the preponderance of the evidence was against a finding that the Veteran was unemployable due to his service-connected disabilities.  The January 2013 examinations provided both evidence before and against the Veteran's TDIU claim, but on this basis the AOJ granted the benefit.  The Veteran has multiple disabilities which cause functional impairment.  The only disabilities service-connected are the cold residual injuries of the feet.  After careful consideration, the Board finds that it was only as of January 2013 that the evidence supported a finding that the service-connected disability alone prevented substantially gainful employment.  Before that time, the evidence weighed against this conclusion.


E.  Dependents' Educational Assistance

For the purposes of educational assistance under 38 U.S.C.A., Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

As the Veteran is not entitled to a TDIU prior to January 23, 2013, he also is not entitled to Dependents' Educational Assistance benefits prior to that date.  The evidence fails to show any basis other than the permanency of the TDIU rating, for which he would be entitled to Dependents' Educational Assistance benefits.  Thus, January 23, 2013, is the earliest date for which such entitlement is warranted. 


ORDER


An effective date earlier than April 28, 2003, for the award of service connection for residuals of cold injury to the right and left foot is denied.  

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for a hearing loss disability is denied.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a psychiatric disability is granted.

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for residuals of sunburn is denied.

A 30 percent rating for residuals of cold injury to the right foot is granted effective January 23, 2007; a rating in excess of 20 percent prior to that date is denied.

A 30 percent rating for residuals of cold injury to the left foot is granted effective January 23, 2007; a rating in excess of 20 percent prior to that date is denied.

Entitlement to a TDIU prior to January 23, 2013, is denied.  

Entitlement to DEA prior to January 23, 2013, is denied.  



REMAND

The record includes histories and statements from the Veteran and his representative that the tinnitus, degenerative joint disease, cervical spine disability, and psychiatric disability are due to the 1965 motor vehicle accident.  An application to reopen a claim of service connection for residuals of the 1965 accident was denied by the Board in February 2004, in part based on a finding that the accident was the result of willful misconduct.  The Veteran, via his representative, has requested that the matter be readjudicated.  The application to reopen should be developed and adjudicated by the originating agency before the Board decides the pending claims.

Additionally, based on the findings of PTSD and the alleged stressors in service, the Board finds a VA examination should be provided to determine whether the Veteran has a psychiatric disability related to service.  Additionally, efforts should be made to verify the reported stressors of witnessing the suicide of two soldiers in July or August 1963, while stationed in Korea and a fatal motor vehicle accident involving soldiers in Spring/early summer 1967 in Fort Benning.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake all indicated development and then adjudicate the application to reopen the claim of whether the 1965 motor vehicle accident was the result of willful misconduct.  Inform the Veteran of his appellate rights with respect to the decision.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the pending claims.

3.  Attempt to verify the reported stressors of witnessing the aftermath of suicide of two soldiers in July or August 1963, while stationed in Korea, and a fatal motor vehicle accident involving soldiers in spring/early summer 1967 while stationed in Fort Benning.  

4.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD must be confirmed or ruled out.  If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), must be identified.

With respect to any other acquired psychiatric disorders, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.  The examiner should be informed if the February 1965 motor vehicle accident was the result of willful misconduct (based on the readjudication of this issue directed by this Remand).  The examiner should also be informed that the official personnel records do not show service in Vietnam.  If the examiner is unable to provide any required opinion, he or she should explain why. 

5.  Undertake any other indicated development based on the results of the above.  

6.  Then, readjudicate the issues remaining on appeal, with consideration of all the evidence of record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


